DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMMUNICATION METHOD AND APPARATUS FOR LOCATION-BASED APPLICATION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the network identifier" in lines 18-19 of p. 34 (lines 1-2 of claim 4).  There is insufficient antecedent basis for this limitation in the claim.


Claim 6 recites the limitation "the network identifier" in line 28 of p. 34 (line 2 of claim 6).  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the network identifier" in line 32 of p. 34 (line 2 of claim 7).  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, which is directed to “A communication apparatus”. Claim 9 recites “in response to when a terminal is within an area indicated by the network information, determine to initiate a session management procedure” (p. 35, lines 15-16, or lines 10-11 of claim 9). Since invention disclosed is directed a user equipment (UE) to determine to initiate session management procedure based on whether it is within an area indicated, it is unclear if the claimed “terminal” is the “apparatus” that determines a detected application being associated with a first network and the first network is accessible only in a specific area, as set forth in claim 9. Applicant is suggested to amend “a terminal” to -- the apparatus--.

	Dependent claims 10-15 depend on claim 9, but fail to cure the above deficiency, and therefore are rejected for the same reason. Please also note that claims 11-13 additionally recite “the terminal”, and Applicant is suggested to amend “the terminal” to --the apparatus--. 


12 recites the limitation "the network identifier" in lines 26-27 of p. 35 (lines 1-2 of claim 12).  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 depends on claim 12, fails to cure the deficiency of claim 12, and therefore is rejected for the same reason based on dependency on claim 12.

Claim 14 recites the limitation "the network identifier" in line 3 of p. 36 (line 2 of claim 14).  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the operations of" in line 12 of p. 36 (line 3 of claim 16).  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 17-20 depend on claim 16, but fail to cure the above deficiency, and therefore are rejected for the same reason.

Claim 18 recites the limitation "the operations of" in line 25 of p. 36 (line 2 of claim 18).  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the network identifier" in line 30 of p. 36 (line 2 of claim 19).  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 depends on claim 19, fails to cure the deficiency of claim 19, and therefore is rejected for the same reason based on dependency on claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8-10, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faccin et al. (US 2018/0279397 A1, hereinafter Faccin, and since Faccin is relied upon based on Provisional application 62/477, 255, citations of Faccin are cited from the Provisional application 62/477, 255).

Regarding claims 1, 9 and 16, Faccin discloses a communication method (p. 24, paragraph 92 and Fig. 14), a communication apparatus (p. 37-38, paragraph 141, user equipment (UE)), and a non-transitory computer-readable medium storing computer instructions for execution by one or more processors, wherein the computer instructions instruct the one or more processors to perform the operations (p. 39, paragraph 144), the communication apparatus comprising: 
an interface (p. 37-38, paragraph 141, “means for transmitting and/or means for receiving”); 
a processor (p. 38, paragraph 142); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (p. 39, paragraph 144, “The processor may be responsible for managing the bus and general processing, including the execution of software modules stored on the machine-readable storage media”, wherein the machine-readable storage media being memory), the program including instructions to: 
determine that a detected application is associated with a first network (p. 27, paragraph 102, UE maps applications and services to a configured local area data network (LADN)); 
determine, based on information configured on the apparatus, that the first network is a network accessible only in a specific area (p. 24-25, paragraph 95, UE is configured with information on LADN availability via policy configuration so that “the UE may attempt to connect to an LADN only if it is listed in the configured policy as being available in the current area”, such that the UE determines the LADN is accessible in area according to policy configuration; see also p. 25, paragraphs 96-97, where UE obtains LADN information outside of home network); 
obtain network information for the first network (p. 24, paragraph 92, “receiving information from the AMF corresponding to a set of available LADNs and an area of availability corresponding to each of the LADNs of the set of available LADNs”; and 
in response to when a terminal is within an area indicated by the network information, determine to initiate a session management procedure (p. 23, paragraph 90, “the UE may then request a PDU session establishment for the local area Data Network while the UE is located in the area”, p. 24, paragraph 92, “establishing a protocol data unit (PDU) session to one LADN of the set of available LADNs based on the information received from the AMF”).

UE receives information about LADNs from the AMF [access and mobility management function]”; see also instant specification, paragraph 59, wherein the mobility management network element being an AMF).

Regarding claims 4, 12 and 19, Faccin further discloses the network information comprises the network identifier of the first network and communication area information (p. 24, paragraph 94, “LADN information that a UE requires may consist of data network (DN) identification information and DN service area information”), and the communication area information indicates an intersection area of a registration area of the terminal and a service area of the first network (p. 24, paragraph 94, “DN service area information may be provided at the Tracking Area level or Cell ID level so that the UE may be aware of where the LADN is available. In some embodiments, some LADNs may be available just in a single cell (e.g. a CSG cell), in a group of cells (e.g. covering an enterprise, or a shopping mall, or an airport), an entire tracking area, or an entire registration area”).

Regarding claims 6 and 14, Faccin further discloses the network accessible only in the specific area is a local area data network (LADN) (p. 27, paragraph 102, UE maps applications and services to a configured local area data network (LADN); p. 24-25, paragraph 95, UE is configured with information on LADN availability via policy configuration so that “the UE may attempt to connect to an LADN only if it is listed in the configured policy as being available in the current area”, such that the UE determines the LADN is accessible in area according to DN identification information may include the data network name (DNN)”).

Regarding claims 8 and 15, Faccin further discloses the session management procedure comprises a session establishment procedure or a process of implementing service transmission of the detected application through an existing session (p. 23, paragraph 90, “the UE may then request a PDU session establishment for the local area Data Network while the UE is located in the area”, p. 24, paragraph 92, “establishing a protocol data unit (PDU) session to one LADN of the set of available LADNs based on the information received from the AMF”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shimizu et al. (US 2018/0367953 A1, hereinafter Shimizu).

Regarding claims 3, 11 and 18, Faccin discloses the limitations of claims 1, 9 and 16 as applied above. Faccin based on either detecting that the UE has moved outside the service area of the LADN, a LADN PDU Session Release is triggered (p. 29, paragraph 108).
Faccin does not expressly disclose deleting, by the terminal, the network information for the first network following terminal departure from the area indicated by the network information.
In an analogous art, Shimizu discloses a mobility entity notifies a UE with information regarding tracking areas, wherein when the UE recognizes movement to outside of the service area, the UE deletes the information (paragraphs 91 and 104). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus for establishing data communication session in LADN as disclosed by Faccin with  the feature of deleting stored network area information stored in a UE .

Claims 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Kunniyur et al. (US 2009/0270064 A1, hereinafter Kunniyur).

Regarding claims 5, 13 and 20, Faccin discloses the limitations of claims 4, 12 and 19 as applied above. Faccin further discloses establishing user context in a network during registration and connection management (p. 22, paragraph 85), but does not expressly disclose foregoing initiation of a session management procedure when the terminal does not have network information for the first network.
In an analogous art, Kunniyur discloses a network architecture for establishing an emergency call communication session between a UE and a called party and the UE can establish the emergency call without setting up a new PDP context and without needing a pre-specified per user emergency public user identity (paragraph 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus for establishing data communication session in LADN as disclosed by Faccin to allow a UE to establish an emergency call session without session context information and identity information as suggested by Kunniyur in order to allow a UE to establish emergency call session in the LADN without LADN information.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Sugawara et al. (US 2020/0120751 A1, hereinafter Sugawara).

	Regarding claim 7, Faccin discloses the limitations of claim 1 as applied above. Faccin discloses an AMF provides local area data networks (LADNs) information to UE (p. 2-3, paragraphs 7-8), wherein techniques disclosed may be used for various wireless communication networks (p. 6, paragraph 35).
	Faccin does not expressly disclose the network accessible only in the specific area is a local slice network, and the network identifier is a slice identifier.
	In an analogous art, Sugawara discloses a method of providing LADN information from an AMF to a UE to perform PDU session establishment procedure (Abstract), wherein a network slice is a logical network that provides specific network capabilities and network performance (paragraph 129), and a UE can be assigned to one or more network slices based on a UE usage type and/or one or more network slice type IDs (paragraph 130). Sugawara discloses the LADN information may include a Single Network Slice Selection Assistance information (S-NSSAI) (slice identifier) to identify a network slice (NS) used for the LADN (paragraphs 203-205). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LADN of Faccin as LADN network for providing network slice (i.e., slice network) with S-NSSAI to identify network slice for use by UE in LADN as disclosed by Sugawara to allocate customized service to UE based on UE usage type and thereby enhance quality of service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vesterinen (US 2008/0285492 A1) discloses a UE associates applications to a local IP gateway AP or to a SAE GW (paragraph 86).

Unnerstall et al. (US 2019/0095858 A1) discloses a method of determining whether the location of the portable communication device is within the defined geographic region. The method then further includes directing an entity associated with the parcel to ship the parcel to the recipient when the location is determined to be within the defined geographic region, and directing the entity to hold shipment of the parcel when the location is determined to be outside the defined geographic region (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645